DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the response filed 23 December 2021, claims 3 and 5 were amended.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Worgull (Reg. No. 48,044) on 22 March 2022.
The application has been amended as follows: 

The final paragraph of claim 1 was amended as follows:
	--at least one pressure cam being arranged adjacent to the lock opening of the handle insert pin when it is inserted into the guide channel, each of said at least one pressure cam is located on a flat spring elastically biased toward the inside of the guide channel of the guide piece by said flat spring, and is designed to exert radial forces at an angle to the first radial direction into [[a]] at least one recess of the handle insert pin when the handle insert pin is inserted into the guide channel.--
Claim 3 was amended as follows:
	--3.  The handle fastening coupling according to Claim 1, wherein at least two pressure cams are arranged on an inner circumference of the guide channel at angular distances from each other and are preloaded in a second radial direction onto [[a]] respective recesses  of the handle insert pin inserted into the guide channel.--

Claim 4 was canceled.

Claim 5 was amended as follows:
--5.  The handle fastening coupling according to Claim 1 [[4]], wherein the guide piece, the at least one flat spring[[s]] and the at least one pressure cam are manufactured as a single piece formed of plastics.--

Claim 6 was canceled.

Claim 13 was amended as follows:
	--13.  The handle fastening coupling according to Claim 1, wherein the handle insert pin has a cross section that is substantially rectangular in the shape of a flat rod having narrow sides,  the at least one recess being formed in the narrow sides thereof.--

Claim 15 was canceled.

Claim 16 was rejoined and amended as follows:
	--16.  The handle fastening coupling according to Claim 6, characterized in that the handle insert pin is made as a sheet-metal part  with reinforcement embossments  as well as the lock opening  and the  at least one recess  formed therein.--

Claim 17 was canceled.

Reasons for Allowance
Claims 1-3,5, 7-14, and 16 are allowed
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed 23 December 2021 regarding independent claim 1 are persuasive.  Accordingly, claim 1 is considered allowable over the prior art of record for at least the reasons given by Applicant.  The remaining dependent claims are allowable at least due to their dependence from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678